REGAN, Judge.
We granted a rehearing in this matter limited to t!he amount which should be al*835lowed for replacing certain bronze or copper screens in defendant’s residence situated in William Davis Parkway. In our original decree, 48 So.2d 105, we permitted the defendant to deduct the sum of $150 for the purpose of replacing the bronze or copper screens with aluminum screens as specified in the building contract.
After a careful reconsideration of the matter we are of the opinion that the defendant should be entitled to deduct only the sum of $125 rather than the sum of $150 for this purpose.
For the reasons assigned our original opinion and decree is amended by increasing the amount thereof from $355.19 to $380.19, each party to bear his own costs, and, as thus amended, it is reinstated and made the final judgment of this court.
Our original decree amended and reinstated.